Ex 10..4


HAMPTON ROADS BANKSHARES, INC.


Restricted Stock Unit Award Agreement




THIS AGREEMENT dated as of the 22nd day of August 2014, between Hampton Roads
Bankshares, Inc., a Virginia corporation (the “Company”), and [●]
(“Participant”), is made pursuant and subject to the provisions of the Hampton
Roads Bankshares, Inc. 2011 Omnibus Incentive Plan (the “Plan”).  All terms used
herein that are defined in the Plan have the same meaning given them in the
Plan.


1. Award of Stock Units.  Pursuant to the Plan, on August 22, 2014 (the “Award
Date”), the Company granted Participant [●] Restricted Stock Units covering
shares of Common Stock (“Stock Units”), subject to the terms and conditions of
the Plan and subject further to the terms and conditions set forth herein.


2. Restrictions.  Except as provided in this Agreement, the Stock Units are
nontransferable and subject to a substantial risk of forfeiture.


3. Vesting.  Participant’s interest in the Stock Units shall become
nonforfeitable (“Vested”) as follows:  (i) one-quarter (25.00%) of the Stock
Units shall become Vested on the first anniversary of the Award Date, (ii) an
additional one-quarter (25.00%) of the Stock Units shall become Vested on the
second anniversary of the Award Date, (iii) an additional one-quarter (25.00%)
of the Stock Units shall become Vested on the third anniversary of the Award
Date, and (iv) the remaining one-quarter (25.00%) of the Stock Units shall
become Vested on the fourth anniversary of the Award Date.  Within 30 days of
Vesting, the Company shall settle the Vested Stock Units by issuing shares of
Vested Common Stock to Participant. Upon settlement of Vested Stock Units, the
Company shall designate one-half (50%) of the shares of Common Stock issued
pursuant to such settlement as Restricted Common Stock (as defined below).


4. Restrictions on Transfer.


(a)  Limited Transfer.  Stock Units and shares of Common Stock issued pursuant
to this Agreement shall not be transferable except as expressly permitted by
this Agreement.  The Participant may transfer (i) in Participant’s discretion,
up to one-half (50%) of the shares of Common Stock issued pursuant to this
Agreement as of the date of such issuance, and (ii) one-half (50%) of the shares
of Common Stock issued pursuant to this Agreement (the “Restricted Common
Stock”) upon the earlier to occur of the termination of Participant’s employment
with the Company or a Company subsidiary, as applicable, and a Change in
Control.


(b) Legend.  The Company shall cause the following legend to be stamped on
Certificates evidencing shares of Restricted Common Stock:

 
 

--------------------------------------------------------------------------------

 

 


The sale or other transfer of the shares of Common Stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer set forth in a Restricted Stock Unit Award
Agreement between the Company and the holder hereof.  A copy of such Restricted
Stock Unit Agreement may be obtained from the Secretary of Hampton Roads
Bankshares, Inc.


(c) Removal of Restriction.  Upon the earlier to occur of the termination of
Participant’s employment with the Company or a Company subsidiary, as
applicable, or a Change in Control, the Company shall, upon request of
Participant, instruct its transfer agent to remove the legend specified in
Section 4(b) hereof with respect to Participant’s shares of Restricted Common
Stock.


5.           Change in Control.  Notwithstanding Section 3 above, upon a Change
in Control (as defined below), Participant shall become fully Vested in the
Stock Units. Within 30 days of Vesting, the Company shall settle the Vested
Stock Units by issuing shares of Vested Common Stock to Participant.  For
purposes of this Agreement, “Change in Control” shall mean as defined by
Treasury Regulation § 1.409A-3(i)(5); provided however that in no event shall
the merger of any corporate entities that are wholly-owned by the Company be
deemed Change in Control for purposes of this Agreement.


6.           Forfeiture.  All Stock Units that are not then Vested shall be
forfeited if Participant’s employment with the Company or a Company subsidiary
terminates prior to the date such Stock Units have become Vested pursuant to
Sections 3 or 4.


7.           Shareholder Rights.  Participant will have no rights as a
shareholder of the Company with respect to the Stock Units until the Stock Units
are Vested and shares of Common Stock are issued hereunder.  Thereafter,
Participant will have all the rights of a shareholder of the Company with
respect to the Common Stock, including the right to receive dividends on and to
vote the Common Stock, subject to the transfer restrictions set forth in this
Agreement.


8.           Fractional Shares.  Fractional shares shall not be issuable
hereunder, and when any provision hereof or the Plan may entitle Participant to
a fractional share, such fraction shall be disregarded.


9.           Taxes.  The Company shall have the right to retain and withhold
from any issuance of Common Stock, the amount of taxes required by any
government to be withheld or otherwise deducted and paid with respect to such
award.  The Company may retain and withhold a number of shares of Vested Common
Stock, having a Fair Market Value as of the date the shares become Vested not
less than the amount of such taxes, and cancel in whole or in part any such
shares so withheld, in order to satisfy the Company’s withholding obligations.

 
 

--------------------------------------------------------------------------------

 



 


10.           No Right to Continued Employment.  This Agreement does not confer
upon Participant any right with respect to continued employment by the Company,
nor shall it interfere in any way with the right of the Company to terminate
Participant’s employment at any time.


11.           Change in Capital Structure.  In accordance with the terms of the
Plan, the terms of this award shall be adjusted as the Committee determines is
equitably required in the event the Company effects one or more stock dividends,
stock split-ups, subdivisions or consolidations of shares or other similar
changes in capitalization.


12.           Governing Law.  This Agreement shall be governed by the laws of
the Commonwealth of Virginia.


13.           Conflicts.  In the event of any conflict between the provisions of
the Plan and the provisions of this Agreement, the provisions of the Plan shall
govern.


14.           Participant Bound by Plan.  Participant hereby acknowledges
receipt of a copy of the Plan and agrees to be bound by all the terms and
provisions thereof.


15.           Binding Effect.  Subject to the limitations stated above and in
the Plan, this Agreement shall be binding upon and inure to the benefit of the
legatees, distributees, and personal representatives of the Participant and the
successors of the Company.














[Remainder of page intentionally left blank]

 
 

--------------------------------------------------------------------------------

 



 


IN WITNESS WHEREOF, the Company has caused this Agreement to be signed on its
behalf, and the Participant has affixed his signature hereto.





   
HAMPTON ROADS BANKSHARES, INC
                   
By:
     
Name:
     
Title:
                       
PARTICIPANT
                 




 




 
 

--------------------------------------------------------------------------------

 



 





